Title: Instructions to John Grizzage Frazer, 30 November 1775
From: Washington, George
To: Frazer, John Grizzage



[Cambridge, 30 November 1775]

You are to hire & provide in the most Expeditious manner a Sufficient number of Teams, Waggons & Carriages for bringing to Windsor & prospect Hills: such boards & plank as you have purchased at petucket falls upon Meremet River & at Bradford & Hay at Andover or elsewhere, for the hire of which you are to Allow a reasonable price, & in case the owners of such Teams, Waggons & Carriages shall refuse to let the same upon reasonable hire, you are hereby Authorized & empowered to impress the same. Given under my Hand at Head Quarters at Cambridge this 30 day of Novr Annoque Domini 1775.
